

115 S2999 IS: National Cybersecurity Exercise Act of 2018
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2999IN THE SENATE OF THE UNITED STATESJune 6, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require Commander of the United States Cyber Command and others to conduct a tier 1 exercise of
			 support to civil authorities for a cyber incident, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Cybersecurity Exercise Act of 2018. 2.Tier 1 exercise of support to civil authorities for a cyber incident (a)In generalThe Commander of the United States Cyber Command, the Commander of United States Northern Command, and such other commands or components of the Department of Defense as the Secretary of Defense considers appropriate, shall, consistent with the recommendations made by the Comptroller General of the United States in the Government Accountability Office report GAO–16–574, conduct a tier 1 exercise of support to civil authorities for a cyber incident.
 (b)ElementsThe exercise required by subsection (a) shall include the following: (1)Department level leadership and decision-making for providing cyber support to civil authorities.
 (2)Testing of the policy, guidance, doctrine and other elements in the Department of Defense Cyber Incident Coordinating Procedure.
 (3)Operational planning and execution by the Joint Staff and supported and supporting combatant commands.
 (4)Coordination with, and incorporation of, as appropriate, the Department of Homeland Security, the Federal Bureau of Investigation, and elements across Federal and State governments and the private sector.